Exhibit 10.2

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

[FOR EXECUTIVES OTHER THAN CEO/CFO]

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is entered into as
of                     , 2005, (the “Effective Date”), by and between
                                                      (“Executive”) and
WatchGuard Technologies, Inc., a Delaware corporation, (the “Company”).

 

As of the Effective Date, Executive will continue to serve as an employee of the
Company in the position of                          with appropriate authority
and responsibilities for such role. As                         , Executive shall
continue to report directly to the Company’s                         .
Executive’s office will continue to be located in the Seattle, Washington area
and Executive’s duties shall primarily be performed there. Executive will
continue to earn an annual base salary of $                 (subject to
adjustment in accordance with the Company’s policy), which shall cover all hours
worked, payable in the time and manner that salary is paid by the Company to
employees generally, and subject to required tax withholding. Executive will
continue to be eligible to receive a bonus (if any) in accordance with the
Company’s policy.

 

1. Definitions. The following definitions shall apply for all purposes under
this Agreement:

 

(a) Cause. “Cause” has the same meaning as in the Plan.

 

(b) Corporate Transaction. “Corporate Transaction” has the same meaning as in
the Plan.

 

(c) Good Reason. “Good Reason” means: (i) a reduction in Executive’s annual base
salary, (ii) the Successor Corporation’s requiring Executive (without
Executive’s consent) to be based at any place outside a 35-mile radius of his or
her place of employment prior to a Corporate Transaction, except for reasonably
required travel on the Successor Corporation’s business that is not materially
greater than such travel requirements prior to the Corporate Transaction, (iii)
the Successor Corporation’s failure to (x) continue in effect any material
compensation or benefit plan (or the substantial equivalent thereof) in which
Executive was participating at the time of a Corporate Transaction, including,
but not limited to, the Plan, or (y) provide Executive with compensation and
benefits at least equal (in terms of benefit levels and/or reward opportunities)
to those provided for under each employee benefit plan, program and practice as
in effect immediately prior to the Corporate Transaction (or as in effect
following the Corporate Transaction, if greater), (iv) any material breach by
the Successor Corporation of its obligations to Executive under the Plan or any
substantially equivalent plan of the Successor Corporation, and/or (v) any
purported termination of Executive’s employment or service for Cause by the
Company that does not comply with the terms of the Plan.

 

(d) Plan. “Plan” means the Company’s Amended and Restated 1996 Stock Incentive
Compensation Plan.

 

(e) Successor Corporation. “Successor Corporation” has the same meaning as in
the Plan.



--------------------------------------------------------------------------------

(f) Total Disability. “Total Disability” shall be deemed to occur on the
ninetieth (90th) consecutive or non-consecutive calendar day within any twelve
(12) month period that Executive is unable to perform his/her duties because of
any mental or physical impairment of Executive which is expected to result in
death or which has lasted or is expected to last for a continuous period of 12
months or more and which causes Executive to be unable, in the opinion of the
Company, to perform his/her other duties for the Company and to be engaged in
any substantial gainful activity.

 

2. Severance Payment.

 

(a) Executive shall be entitled to receive a severance payment from the Company
(the “Severance Payment”) if within the first eighteen (18) month period after
the occurrence of a Corporate Transaction, either:

 

  (i) Executive resigns his employment for Good Reason within sixty (60) days
after Executive becomes aware of the occurrence of an event specified in Section
1(c); or

 

  (ii) The Company terminates Executive’s employment for any reason other than
Cause, death or Total Disability.

 

For all purposes under this Agreement, the amount of the Severance Payment shall
be equal to one times Executive’s annual base salary as in effect on the date of
termination of Executive’s employment. The Severance Payment shall be paid to
Executive in a single cash lump sum payment not later than seven (7) business
days following the date that the conditions in Section 2(c) with respect to the
release of claims are satisfied.

 

The Severance Payment shall be in lieu of any other post-termination of
employment payments or benefits.

 

(b) Mitigation. Except as may be expressly provided elsewhere in this Agreement,
Executive shall not be required to mitigate the amount of any payment or benefit
contemplated by this Section 2 (whether by seeking new employment or in any
other manner). No such payment shall be reduced by earnings that Executive may
receive from any other source. Notwithstanding the foregoing, to the extent
Executive receives severance or similar payments and/or benefits under any other
Company plan, program, agreement, policy, practice, or the like, not referenced
herein, the Severance Payment due to Executive under this Agreement will be
correspondingly reduced (and vice-versa).

 

(c) Conditions. All payments and benefits provided under this Section 2 are
conditioned on Executive’s continuing compliance with this Agreement and the
Company’s policies and Executive’s execution (and effectiveness) of a release of
claims and covenant not to sue substantially in the form provided in Exhibit A
upon termination of employment. No Severance Payment shall be provided to
Executive unless and until such release of claims and covenant not to sue is
effective.

 

2



--------------------------------------------------------------------------------

3. Tax Effect of Payments.

 

(a) Excise Taxes. In the event that it is determined that any payment or
distribution of any type to or for the benefit of Executive made by the Company,
by any of its affiliates, by any person who acquires ownership or effective
control of the Company or ownership of a substantial portion of the Company’s
assets (within the meaning of section 280G of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (the “Code”)) or by any affiliate of
such person, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the “Total Payments”), would be
subject to the excise tax imposed by section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are collectively referred to as the “Excise Tax”),
then such payments or distributions shall be payable either in (x) full or (y)
as to such lesser amount which would result in no portion of such payments or
distributions being subject to the Excise Tax and Executive shall receive the
greater, on an after-tax basis, of (x) or (y) above.

 

(b) Determination by Auditors. All mathematical determinations and all
determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of section 280G of the Code) that are required to be made
under this Section 3, shall be made by the independent auditors retained by the
Company most recently prior to the Corporate Transaction (the “Auditors”), who
shall provide their determination, together with detailed supporting
calculations regarding the amount of any relevant matters, both to the Company
and to Executive within seven (7) business days of Executive’s termination date,
if applicable, or such earlier time as is requested by the Company. If the
Auditors determine no Excise Tax is due, then the Auditors shall furnish
Executive with a written statement that such Auditors have concluded that no
Excise Tax is payable (including the reasons therefor) and that Executive has
substantial authority not to report any Excise Tax on Executive’s federal income
tax return. Any determination by the Auditors shall be binding upon the Company
and Executive, absent manifest error. The Company shall pay the fees and costs
of the Auditors which are incurred in connection with this Section 3.

 

4. Successors.

 

(a) Company’s Successors. Any successor (whether direct or indirect and whether
by purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets, shall be obligated to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform it in the absence of a succession.

 

(b) Executive’s Successors. This Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

5. Miscellaneous Provisions.

 

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him or her at the home address which he or

 

3



--------------------------------------------------------------------------------

she most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

 

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c) Whole Agreement. This Agreement contains all the legally binding
understandings and agreements between Executive and the Company pertaining to
the subject matter of this Agreement and supersedes all such agreements, whether
oral or in writing, previously entered into between the parties. To the extent
that any other agreement between Executive and the Company is inconsistent with
this Agreement or conflicts with this Agreement, then the terms of this
Agreement shall control.

 

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes required to be withheld by law.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the state of Washington without
regard to the conflicts of laws principles thereof.

 

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(g) Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in Seattle,
Washington in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. Discovery shall be permitted to the same extent as in a
proceeding under the Federal Rules of Civil Procedure. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. All fees and expenses of the arbitrator and such Association and
attorney fees shall be paid as determined by the arbitrator.

 

(h) No Assignment. The rights of Executive to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Subsection (h) shall be void.

 

(i) Nondisclosure. Notwithstanding any requirement that the Company may have to
publicly disclose the terms of this Agreement pursuant to applicable law or
regulations, Executive agrees to use reasonable efforts to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Agreement Information”). Executive also agrees to take every

 

4



--------------------------------------------------------------------------------

reasonable precaution to prevent disclosure of any Agreement Information to
third parties, except for disclosures required by law or absolutely necessary
with respect to Executive’s family members or personal advisors who shall also
agree to maintain confidentiality of the Agreement Information.

 

(j) Notice of Employment. During Executive’s employment and for twelve months
after Executive’s termination of employment, Executive will promptly notify the
Company in writing if Executive becomes (or agrees to become) an employee or
director of any other employer. Such notice shall include the name and contact
information of the other employer and the date of commencement of employment or
service as a director.

 

6. Term of Agreement. This Agreement shall continue in effect until the Company
shall have given Executive three (3) years’ written notice of cancellation;
provided, that, notwithstanding the delivery of any such notice, this Agreement
shall continue in effect for a period of three (3) years after a Corporate
Transaction, if such Corporate Transaction shall have occurred during the term
of this Agreement. Except as provided in the next paragraph, this Agreement
shall terminate if Executive’s employment is terminated prior to a Corporate
Transaction.

 

This Agreement shall remain effective if, in connection with an impending
Corporate Transaction that is actually consummated, the Company terminates
Executive’s employment for any reason other than Cause, death or Total
Disability or Executive resigns for Good Reason. The Company’s Board of
Directors shall determine in good faith whether such a termination or
resignation is occurring in connection with an impending Corporate Transaction.
However, such a termination or resignation shall in any event be deemed to be in
connection with an impending Corporate Transaction if such termination or
resignation (i) is required by the merger agreement or other instrument relating
to such Corporate Transaction or (ii) is made at the express request of the
other party (or parties) to the transaction constituting such Corporate
Transaction.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

EXECUTIVE:

 

--------------------------------------------------------------------------------

WATCHGUARD TECHNOLOGIES, INC.:

 

--------------------------------------------------------------------------------

By: As Its:

 

5